 1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 2                                                                     EASTERN DISTRICT OF WASHINGTON



 3                                                                       Jul 02, 2019
                                                                            SEAN F. MCAVOY, CLERK
 4

 5
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                  )
                                                ) NO. 2:07-CR-2042-LRS-2
 8              Plaintiff,                      )     2:07-CR-2071-LRS-1
                                                )     2:07-CR-2088-LRS
 9                                              )
        v.                                      ) ORDER DENYING MOTION
10                                              ) TO REDUCE SENTENCE
                                                )
11                                              )
     JOSE LUIS MANZO,                           )
12                                              )
                                                )
13           Defendant.                         )
     _____________________________ )
14
             BEFORE THE COURT is Defendant’s Motion To Reduce Sentence
15
     Pursuant To 18 U.S.C. §3582(c)(2) And The First Step Act of 2018. (ECF No.
16   877 in 2:07-CR-2042-LRS-2; ECF No. 644 in 2:07-CR-2071-LRS-1; and ECF
17   No. 86 in 2:07-CR-2088-LRS).
18           Defendant contends he is eligible for relief pursuant to Section 402 of the
19   First Step Act which broadened the safety valve provision of 18 U.S.C. §
20   3553(f) so as lessen the limitations on those qualifying for relief from statutory
21   mandatory minimum sentences. In 2:07-CR-2042-LRS-2, Defendant was
22   convicted of Distribution of a Controlled Substance charged in Count 10 of the
23   Indictment, subjecting him to a mandatory minimum term of 10 years (120
24   months).
25           Defendant is not eligible for relief pursuant to Section 402 of the First
26   Step Act. Section 402 applies only to a conviction entered on or after the date

27   of the enactment of the First Step Act which is December 21, 2018. Defendant

28   ORDER DENYING MOTION- 1
 1   was convicted in April 2013. (See Amended Resentencing Judgment, ECF No.
 2   785 in 2:07-CR-2042-LRS-2 and ECF No. 582 in 2:07-CR-2071-LRS-1).
 3   Furthermore, a review of the Presentence Investigation Report shows that
 4   Plaintiff has more than four criminal history points (Paragraph 217 in ECF No.
 5   581 in 2:07-CR-2042-LRS-2, and in ECF No. 368 in 2:07-CR-2071-LRS-1),

 6   including a prior three point offense (Id. at Paragraph 213). Either one of those

 7
     things would make him ineligible for relief under the safety valve provision as
     amended by the First Step Act of 2018. See 18 U.S.C. § 3553(f)(1)(A) and (B).
 8
           Defendant’s Motion To Reduce Sentence Pursuant To 18 U.S.C.
 9
     §3582(c)(2) And The First Step Act of 2018 (ECF No. 877 in 2:07-CR-2042-
10
     LRS-2; ECF No. 644 in 2:07-CR-2071-LRS-1; and ECF No. 86 in 2:07-CR-
11
     2088-LRS) is DENIED.
12
           IT IS SO ORDERED. The District Court Executive is directed to enter
13
     this order and provide copies to Defendant and to the U.S. Attorney for the Eastern
14
     District of Washington.
15
           DATED this       2nd      day of July, 2019.
16
17
                                         s/Lonny R. Suko
18                                _______________________________
                                           LONNY R. SUKO
19                                Senior United States District Judge
20
21

22
23

24
25
26

27
28   ORDER DENYING MOTION- 2
